!'lti'Hlll!l'ii',il[l'llll'l'lls|lli!lllli[ll!ll'llriillliil'l11         80£2wTTZSZ
  6sTs£TsSZ>00s£602*                         8080SZTTZ8Z                 MS :ICIAL
                                                                            :i     BUSINESS               :j'EtSiSi.'^ U.S. POSTAGEe PITNEY BOWES
                       aavMaod ox              aisvNn                       JE OF TEXAS        HI

            0 3SS3*&QQV          SV    3.1 HVy 3A IT3a          XON
                                                                            JALTY FOR
                         y3awas         ox     Nanxaa
                                                                                               p2
  "^T/tiPf'gWisto             u / 7 T ' ;q:n       ?H/y           3:Ti5cTNVATE USE             UJ <"
                                                                                                                   **. u, „,              $000.418
                                                                                                                   [fills:, 0001401682 JUN. 03. 2015.
'.O. BOX 12308, CAPITOL STATION
   AUSTIN, TEXAS 78711




                                                                     RE: WRs83,243s01

                                                                  ^H/IARK MERU
                                                                       ALON TRANSITIONAL CENTER
                                                                                                                           r

                                                                                                                                b
                                                                     1515TANCAHUA
                                                                    CORPUS CHRISTI, TX 78401




                                             '45   EVEsN3B           7B401                ,l|Kil[j.i|.|]|ijii.|1i.ijltlli.l1i.||.,/iIM1.l|.,illi.|filli.